SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-QA QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended February 28, 2002 Commission File Number:1-9852 CHASE CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 11-1797126 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 26 Summer St. Bridgewater, Massachusetts 02324 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes X No Common Shares Outstanding as of March 31, 2002 4,047,317 Part 1: FINANCIAL INFORMATION CHASE CORPORATION CONSOLIDATED BALANCE SHEET ASSETS Feb. 28 Aug 31 2002 2001 (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and cash equivalents $249,120 $49,283 Trade receivables, less allowances for doubtful accounts of $351,231 and $264,946 respectively 11,424,180 12,081,284 Note receivable from related party 147,000 Inventories (Note B) Finished and in process 5,288,818 3,099,182 Raw Materials 4,729,822 5,859,553 10,018,640 8,958,735 Prepaid expenses & other curr assets 944,662 458,796 Deferred taxes 226,330 186,836 TOTAL CURRENT ASSETS 22,862,932 21,881,934 PROPERTY, PLANT AND EQUIPMENT Land and improvements 1,156,199 524,423 Buildings 7,182,561 4,642,781 Machinery & equipment 21,486,459 18,612,037 Construction in Process 829,039 387,953 30,654,258 24,167,194 Less allowance for depreciation 15,496,353 14,602,820 15,157,905 9,564,374 OTHER ASSETS Excess of cost over net assets of acquired businesses less amortization 8,344,022 8,340,523 businesses less amortization 8,544,022 8,540,523 Patents, agreements and trademarks less amortization 702,387 751,033 Cash surrender value of life insurance net 4,186,017 3,792,515 Deferred taxes 647,883 534,794 Investment in joint venture 1,269,595 1,179,243 Other 866,061 744,087 16,015,965 15,342,195 16,215,965 15,542,195 $54,036,802 $46,788,503 $54,236,802 $46,988,503 LIABILITIES AND STOCKHOLDERS' EQUITY Feb. 28 Aug 31 2002 2001 (UNAUDITED) (AUDITED) CURRENT LIABILITIES Accounts payable $5,846,599 $5,261,112 Notes payable 1,702,000 1,763,184 Accrued expenses 2,365,948 2,194,545 Accrued expenses 2,565,948 2,394,545 Accrued pension expense-current 353,857 353,857 Income taxes (325,831) 188,066 Deferred compensation Current portion of L.T. debt 2,688,563 2,543,400 TOTAL CURRENT LIABILITIES 12,631,136 12,304,164 TOTAL CURRENT LIABILITIES 12,831,136 12,504,164 LONG-TERM DEBT, less current portion 9,611,731 3,562,793 Long-term deferred compensation obligation 859,061 737,088 ACCRUED PENSION EXPENSE 708,282 447,698 STOCKHOLDERS' EQUITY First Serial Preferred Stock, par value $1.00 a share authorized 100,000 shares; (issued-none) Common Stock. par value $.10 a share, Authorized 10,000,000 shares; issued and outstanding 5,135,901 shares at Feb. 28, 2002, and 5,094,389 shares at Aug. 31, 2001 respectively. 513,590 509,439 Additional paid-in capital 4,194,539 3,721,442 Treasury Stock, 1,088,584 and 1,088,584 Feb. 28, 2002, and Aug. 31, 2001, respectively (4,687,565) (4,687,565) Cum. G/(L) on currency translation (235,406) (213,002) Retained earnings 30,441,434 30,406,446 30,226,592 29,736,760 $54,036,802 $46,788,503 $54,236,802 $46,988,503 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION STATEMENT OF CONSOLIDATED OPERATIONS (UNAUDITATED) Six Months Ended Three Months Ended Feb. 28 Feb. 28 Feb. 28 Feb. 28 2002 2001 2002 2001 Sales $31,999,373 $34,521,828 $16,847,200 $16,737,356 Commissions and other income 407,887 312,536 206,776 171,083 Interest 178 220 176 176 32,407,438 34,834,584 17,054,152 16,908,615 32,407,260 34,834,364 17,053,976 16,908,439 Cost and Expenses Cost of products sold(Note B) 23,870,015 24,309,743 12,617,618 12,028,267 Sell, general and admin expenses 6,212,032 6,296,118 3,156,975 3,073,246 Bad debt expense 61,427 18,000 48,922 9,000 Non-operating interest income (178) (220) (176) (176) Interest expense 265,786 470,026 143,690 234,475 30,409,260 31,093,887 15,967,205 15,344,988 30,409,082 31,093,667 15,967,029 15,344,812 Income before income taxes and minority interest and participation 1,998,178 3,740,697 1,086,947 1,563,627 Income taxes 595,900 1,242,300 311,100 506,300 Income before minority interest and participation 1,402,278 2,498,397 775,847 1,057,327 Income from minority interest 75,000 126,000 35,000 66,000 NET INCOME $1,477,278 $2,624,397 $810,847 $1,123,327 Net income per share of Common Stock Basic $0.366 $0.657 $0.200 $0.281 Fully Diluted $0.359 $0.648 $0.196 $0.277 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) 6 MONTH ENDED FEBRUARY 28, 2, 2001 Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ Aug 31, 2000 5,073,613 $507,361 $3,625,023 1,088,584 $(4,687,565) Currency Translation adjustment Exercise of stock options 15,708 1,571 (1,571) Compensatory stock issuance 49,249 Net Income for 6 months Div pd in cash $.36 a share on common stock Balance @ February 28, 2001 5,089,321 508,932 3,672,701 1,088,584 (4,687,565) Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ February 28, 2001 5,089,321 508,932 3,672,701 1,088,584 (4,687,565) Currency Translation adjustment Exercise of stock options 5,068 507 (507) Compensatory stock issuance 49,248 Net Income for 6 months Balance @ August 31, 2001 5,094,389 509,439 3,721,442 1,088,584 (4,687,565) Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ August 31, 2001 5,094,389 509,439 3,721,442 1,088,584 (4,687,565) Currency Translation adjustment Treasury Stock dividend Exercise of stock options 1,512 151 (151) Issue of 40,000 shares-Tapecoat 40,000 4,000 424,000 Compensatory stock issuance 49,248 Net Income for 6 months Dividends paid in cash $.36 a share on common stock Balance @ February 28, 2002 5,135,901 $513,590 $4,194,539 1,088,584 $(4,687,565) CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY(continue) (UNAUDITED) 6 MONTH ENDED FEBRUARY 28, 2, 2001 Cumulative Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ August 31, 2000 $25,964,349 $(180,073) $25,229,095 Currency Translation adjustment (25,794) (25,794) (25,794) Exercise of stock options Compensatory stock issuance 49,249 Net Income for 6 months 2,624,397 2,624,397 2,624,397 Div pd in cash $.36 a share on common stock (1,431,263) (1,431,263) Balance @ February 28, 2001 27,157,483 (205,867) 26,445,684 2,598,603 Cumulative Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ February 28, 2001 27,157,483 (205,867) 26,445,684 2,598,603 Currency Translation adjustment (7,135) (7,135) (7,135) Exercise of stock options Compensatory stock issuance 49,248 Net Income for 6 months 3,248,963 3,248,963 3,248,963 Balance @ August 31, 2001 30,406,446 (213,002) 29,736,760 3,241,828 Cumulative Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ August 31, 2001 30,406,446 (213,002) 29,736,760 3,241,828 Currency Translation adjustment (22,404) (22,404) (22,404) Treasury Stock dividend Exercise of stock options Issue of 40,000 shares-Tapecoat 428,000 Compensatory stock issuance 49,248 Net Income for 6 months 1,477,278 1,477,278 1,477,278 Dividends paid in cash $.36 a share on common stock (1,442,290) (1,442,290) Balance @ February 28, 2002 $30,441,434 $(235,406) $30,226,592 $1,454,874 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended Feb. 28, 2002 Feb. 28, 2001 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $1,477,278 $2,624,397 Adjmts. to reconcile net income to net cash provided by operating activities: Income from joint venture (75,000) (126,000) Depreciation 893,533 732,444 Amortization 48,645 379,036 Provision for losses on accounts receivable 86,285 (39,643) Stock issued for compensation 49,248 49,249 Deferred taxes (152,583) (400,170) Change in assets and liabilities Proceeds from notes receivable 147,000 Trade receivables 1,939,651 1,325,294 Inventories 586,430 (778,674) Prepaid. expenses & other current assets (480,050) (185,617) Accounts payable 168,449 (372,795) Accrued expenses 436,741 274,216 Income taxes payable (513,897) 89,525 Deferred compensation 0 73,938 TOTAL ADJUSTMENTS 2,260,970 1,020,803 NET CASH FROM OPERATIONS 3,738,248 3,645,200 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (2,389,468) (1,054,988) Cash paid for investment (15,352) (20,000) Investment in trusteed assets 0 (77,859) Investment in subsidiaries (3,500) (153,347) Purchase of cash surrender value (393,502) (306,074) Dividend received from joint venture 0 245,826 (2,801,822) (1,366,442) CASH FLOWS FROM FINANCING ACTIVITIES Increase in long-term debt 6,797,783 6,544,884 Payments of principal on debt (6,030,898) (7,321,972) Net borrowing under line-of-credit (61,184) (121,760) Dividend paid (1,442,290) (1,436,457) Reduction of cash paid for dividends 5,194 (736,589) (2,330,111) NET CHANGE IN CASH 199,837 (51,353) CASH AT BEGINNING OF PERIOD 49,283 65,289 CASH AT END OF PERIOD $249,120 $13,936 CASH PAID DURING PERIOD FOR: Income taxes $1,385,285 $1,490,723 Interest $265,786 $470,026 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION SECURITIES AND EXCHANGE COMMISSION NOTES TO CONSOLIDATED FINANCIAL STATEMENT April 9, 2002 Note A - Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and all adjustments (consisting of nonrecurring accruals) have been made which are, in the opinion of Management, necessary to a fair statement of the results for the interim periods reported. The financial statements of Chase Corporation include the activities of its divisions and its foreign sales subsidiary. Note B - Inventories Certain divisions used estimated gross profit rates to determine the cost of goods sold. No significant adjustments have resulted from reconciling with the interim physical inventories as a result of using this method. Note C - Income per Share of Common Stock Income per share is based on the average number of shares and share equivalents outstanding during the period. The average number of shares outstanding used in determining basic per share results was 4,032,984 and 4,047,132 for the period of six months and three months ended February 28, 2002. Earnings per share on a fully diluted basis were calculated on 4,116,380 and 4,132,639 common shares and share equivalents. Common share equivalents arise from the issuance of certain stock options. Note D - Acquisition of Assets Chase Corporation (the "Company") has purchased certain operating assets of the Tapecoat Division of TC Manufacturing, Inc. from TC Manufacturing, Inc. The assets consisted of: Accounts Receivable $1,368,831 Inventory 1,646,335 Other Current Assets 5,813 Land and Buildings 1,700,000 Machinery and Equipment 2,420,000 $7,140,979 The purchase price consisted of: Cash $5,427,217 Accounts Payable 417,034 Other Current Liabilities assumed 868,728 Common Stock issued, 40,000 shares at $10.70 per share 428,000 $7,140,979 Cash was provided through operating cash and borrowing under the Company's credit facility. Note E - Review of Goodwill In accordance with statement of financial accounting standards number 142, which the Company adopted September 1, 2001, an interum evaluation of goodwill was conducted on February 28, 2002. Based on the evaluation of estimated future cash flows no adjustment to goodwill has been made at this time. Note E - Earnings Per Share Six Months Ended Three Months Ended Feb. 28, Feb 28, Feb 28, Feb 28, 2002 2001 2002 2001 Income available to common shareholders $1,477,278 $2,624,397 $810,847 $1,123,327 Weighted average common shares outstanding 4,032,984 3,992,468 4,047,132 3,996,402 Basic earnings per share 0.37 0.66 0.20 0.28 Weighted average common shares outstanding 4,032,984 3,992,468 4,047,132 3,996,402 Effects of options outstanding 83,396 56,938 85,507 59,980 Common shares and share equivalents 4,116,380 4,049,406 4,132,639 4,056,382 Diluted earnings per share 0.36 0.65 0.20 0.28 Note F - Change in Accounting Principles In July 2001, the Financial Accounting Standards Board issued Statement of Financial Accounting Standard No. 141, "Business Combinations" (FAS 141) and Statement of Financial Accounting Standard No. 142, "Goodwill and Other Intangible Assets" (FAS 142). FAS 141 requires the purchase method of accounting to be used for all business combinations initiated after June 30, 2001. FAS 141 also specifies criteria that intangible assets acquired must meet to be recognized and reported separately from goodwill. The adoption of FAS 141 will not have any material effect on our results of operations or financial position. FAS 142 requires that goodwill and intangible assets with indefinite lives no longer be amortized but instead be measured for impairment at least annually, or when events indicate that an impairment exists. Our adoption date will be September 1, 2001. As of that date, amortization of goodwill and other indefinite-lived intangible assets, including those recorded in past business combinations, will cease. As a result of the elimination of this amortization, selling, general and administrative expenses will decrease by approximately $667,000 annually. As required by FAS 142, we will perform impairment tests on goodwill and other indefinite-lived intangible assets as of the adoption date. Thereafter, we will perform impairment tests annually and whenever events or circumstances indicate that the value of goodwill or other indefinite-lived intangible assets might be impaired. In connection with the FAS 142 transitional goodwill impairment test, we will utilize the required two-step method for determining goodwill impairment as of the adoption date. To accomplish this, we will identify our reporting units and determine the carrying value of each reporting unit by assigning the assets and liabilities, including the existing goodwill and intangible assets, to those reporting units as of the adoption date. We will then have up to six months from the adoption date to determine the fair value of each reporting unit and compare it to the carrying amount of the reporting unit. To the extent the carrying amount of a reporting unit exceeds the fair value of the reporting unit, we then will perform the second step of the transitional impairment test. If necessary, in the second step, we will compare the implied fair value of the reporting unit goodwill with the carrying amount of the reporting unit goodwill, both of which would be measured as of the adoption date. The implied fair value of goodwill will be determined by allocating the fair value of the reporting unit to all of the assets (recognized and unrecognized) and liabilities of the reporting unit in a manner similar to a purchase price allocation, in accordance with FAS 141. The residual fair value after this allocation will be the implied fair value of the reporting unit goodwill. We will record a transitional impairment loss for the excess of the carrying value of goodwill allocated to the reporting unit over the implied fair value. FAS 142 requires that this second step be completed as soon as possible, but no later than the end of the year of adoption. In connection with the FAS 142 indefinite-lived intangible asset impairment test, we will utilize the required one-step method to determine whether an impairment exists as of the adoption date. The test will consist of a comparison of the fair values of indefinite-lived intangible assets with the carrying amounts. If the carrying amount of an indefinite-lived intangible asset exceeds its fair value, we will recognize an impairment loss in an amount equal to that excess. In accordance with statement of financial accounting standards number 142, which the Company adopted September 1, 2001, an interim evaluation of goodwill was conducted on February 28, 2002. Based on the evaluation of estimated future cash flows no adjustment to goodwill has been made at this time. Note G - Review by Independent Public Accountant The financial information included in this form has been reviewed by an independent public accountant in accordance with established professional standards and procedures. Based upon such review, no adjustments or additional disclosure were recommended. Letter from the independent public accountant is included as a part of this report. INDEPENDENT ACCOUNTANTS' REVIEW REPORT To the Board of Directors Chase Corporation Bridgewater, Massachusetts We have reviewed the consolidated balance sheet of Chase Corporation and Subsidiaries as of February 28, 2002 and the related consolidated statements of operations, stockholders equity, and cash flows for the periods of three and six months ended February 28, 2002 and February 28, 2001; in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the management of Chase Corporation. A review of interim financial information consists principally of obtaining an understanding of the system for the preparation of interim financial information, applying analytical procedures to financial data, and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with U.S. generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with U. S. generally accepted auditing standards, the consolidated balance sheet of Chase Corporation and Subsidiaries as of August 31, 2001, and the related statements of operations, stockholders' equity, and cash flows for the year then ended (not presented herein); and in our report dated November 7, 2001, we expressed an unqualified opinion on those financial statements.
